Judge BECTON
dissenting.
The majority correctly concludes that “the officers violated the statutory requirements for execution of the search warrant,” *624ante, p. 7, but then holds that “the violation of G.S. 15A-249 and G.S. 15A-251 was not substantial,” ante, p. 9. From that holding, I dissent.
The police clearly failed to give appropriate notice of their identity and purpose before entering the premises in question. And, as stated by the majority, “the officer had no probable cause to believe the giving of notice would endanger the life or safety of any person.” Ante, p. 7. The officers’ fear “that persons inside the house might destroy the contraband,” ante, p. 8, is not sufficient, standing alone, to justify a forced entry. As stated by this Court in State v. Brown, 35 N.C. App. 634, 636, 242 S.E. 2d 184, 186 (1978), we do not “read the statute so broadly as to justify its violation when the destruction of contraband is probable.”
Considering (1) the facts of this case; (2) the fundamental right of an individual to be secure against unlawful searches of his home; and (3) the incidents of assaults1 on officers who fail to give appropriate notice of their identity and purpose before entering premises, I believe the evidence seized during the search should have been suppressed. I vote to reverse the conviction.

. See State v. McCombs, 297 N.C. 151, 253 S.E. 2d 906 (1979) in which a City of Durham Narcotics Officer was killed after entering defendant’s apartment to search for marijuana. Defendant testified that he “never heard anyone identify himself as a policeman until after he had fired the shot.” Id. at 153, 253 S.E. 2d at 908. See also State v. Miller, 282 N.C. 633, 194 S.E. 2d 353 (1973).